Determination of respondent, Commissioner of the New York State Department of Social Services, dated January 8, 1974, reducing petitioner’s public assistance grant in order to recoup money allegedly fraudulently received by her as a result of unreported income and concealment of a lodger in her home, unanimously annulled, on the law, without costs and without disbursements, and proceeding remanded to respondent for hearing anew. On the issue of whether petitioner actually received and failed to report income, the respondent’s determination is insufficiently supported by only hearsay evidence (Matter of Del Valle v Sugarman, 44 AD2d 523). Petitioner concedes that her sister has resided with her since 1967, but she claims that she did not financially contribute to the running of the household. There is no evidence of such contributions, except for portions of a few insignificant bills, and respondent’s reliance upon the automatic assumption of contribution resulting from 18 NYCRR 352.30 (d) is misplaced. (Van Lare v Hurley, 421 US 338.) Concur—Kupferman, J. P., Lupiano, Tilzer, Capozzoli and Lane, JJ.